Citation Nr: 0941021	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  06-30 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran has verified active duty service from June 1991 
to April 2005 with additional unverified active duty service 
from July 1978 to July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied entitlement to the 
benefit currently sought on appeal.

The Veteran was scheduled for a videoconference hearing 
before the Board in May 2007, however documentation reflects 
that he failed to appear for the scheduled hearing.  Under 
the applicable regulation, if an appellant fails to appear 
for a scheduled hearing and a request for postponement has 
not been received and granted, the case will be processed as 
though the request for a hearing had been withdrawn.  
38 C.F.R. § 20.702 (d) (2009).  Accordingly, this Veteran's 
request for a hearing is considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issue of entitlement to an 
increased rating for depressive disorder is ready for Board 
adjudication.  See 38 C.F.R. § 19.9 (2009).  Although the 
Board sincerely regrets the delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

Specifically, it is noted that the rating criteria applicable 
to mental disorders is directly based upon the nature and 
degree of any occupational and social impairment presented by 
a service-connected psychiatric disability.  In this case, 
the most recent medical evidence of record, a November 2006 
VA medical examination report, states that the Veteran was 
working at the time of the examination.  However, the 
examiner stated "...it is unclear whether he will be able to 
maintain employment given the severity of his depression.  It 
is recommended that he be re-evaluated in approximately a 
year to assess this period."  VA examination, November 2006.  
No subsequent mental health re-evaluation or other 
contemporaneous medical evidence is of record since November 
2006.  

Where a VA medical examiner specifically requests a 
specialized medical opinion or otherwise determines that an 
opinion requested by the Board cannot be provided without 
information that is not currently available, VA must 
determine whether that information may be reasonably 
obtained, and if so, must make efforts to obtain the 
necessary information.  See Green v. Derwinski, 1 Vet. App. 
121, 123-24 (1991); see also Daves v. Nicholson, 21 Vet. App.  
46 (2007).  Thus, in this case, the re-evaluation recommended 
by Dr. WS in his November 2006 examination report should be 
afforded to the Veteran to determine whether the Veteran has 
been able to maintain employment in compliance with VA's duty 
to assist the Veteran in substantiating his claim for an 
increased rating.  38 C.F.R. § 3.159(c)(4) (2009); see also 
Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a 
claim for total disability based upon the unemployability of 
the individual (TDIU) is part of any increased rating claim 
when such claim is raised by the record, thus an employment 
determination is warranted in this case). 

Additionally, the Veteran's spouse submitted a statement 
indicating that the Veteran has received recent treatment by 
a private psychiatrist and a private therapist.  Lay 
statement by spouse, October 2006.  As VA is on notice that 
these private medical records exist and are potentially 
relevant to the Veteran's claims, all reasonable effort to 
obtain them should be undertaken.  

Finally, there are no VA treatment records currently 
associated with the claims file.  If this Veteran has 
received VA treatment since the RO last adjudicated this 
claim, records of such should be added to the claims file.  



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain 
consent and authorization to release 
medical information from any private 
medical or mental health provider with 
knowledge of the severity of the 
Veteran's depressive disorder, 
specifically to include Dr. A and 
therapist R identified by the October 
2006 lay statement from the Veteran's 
spouse.  Contact any duly identified 
and authorized practitioner to obtain 
the relevant treatment records.  

2.  Obtain and associate with the 
claims file any VA treatment records 
for this Veteran.  

3.  Any and all records obtained 
through the above development efforts 
must be associated with the claims 
file.  If any identified record is 
unavailable, the RO should so 
specifically state, and the 
documentation used in making that 
determination should be set forth in 
the claims file.  All attempts to 
obtain these records, including those 
which may ultimately prove 
unsuccessful, must be documented in the 
claims folder.

4.  Schedule the Veteran for a VA mental 
disorders examination, with the same 
November 2006 examiner if available or 
with any other appropriate examiner, to 
determine the current severity of the 
Veteran's service-connected depressive 
disorder based on the applicable rating 
criteria.  The  claims file and a copy of 
this remand should be made available to 
the examiner for review.  All necessary 
studies and tests must be conducted.  The 
examiner is also asked to assess and 
document the Veteran's current 
occupational status and any impairment 
thereof, to include whether the Veteran 
was able to complete the secondary 
educational program in July 2007 as 
anticipated at the time of the last 
examination.  

In the event that the Veteran reports 
currently being unemployed, the 
approximate date and reason for his 
separation is requested, as well as the 
examiner's opinion as to whether the 
Veteran is unemployable due to his 
service-connected disabilities alone.  

5.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative must be furnished a 
Supplemental Statement of the Case which 
addresses all evidence associated with 
the claims file since the last Statement 
of the Case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


